PER CURIAM.
We affirm appellant’s departure sentence. Barfield v. State, 594 So.2d 259 (Fla.1992). However, we remand for correction of the judgment. The jury below found the appellant guilty of “petit theft,” but for some unexplained reason, the words “petit theft” on the face of the judgment have been crossed out and the word “robbery” written next to it. The state concedes that this was an improper alteration. On remand, the trial court is directed to correct that line so that it reads “petit theft”.
GLICKSTEIN, C.J., and WARNER and GARRETT, JJ., concur.